Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00022-CR

                                 Travis Leslie NORTON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR3975
                        Honorable Frank J. Castro, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 13, 2019.


                                             _____________________________
                                             Liza A. Rodriguez, Justice